                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DARYISE L. EARL,

                          Plaintiff,
      v.                                           Case No. 20-cv-617-pp

STEVE R. KINZIGER, ANGELO PANOS,
KWON YANG, DOES 1 & 3–9, and
WISCONSIN INJURED PATIENTS AND
FAMILIES COMPENSATION FUND,

                        Defendants.
______________________________________________________________________________

          ORDER DENYING AS MOOT PLAINTIFF’S MOTION FOR
      RECONSIDERATION (DKT. NO. 32), DENYING AS UNNECESSARY
    PLAINTIFF’S MOTION FOR AN EXTENSION OF TIME (DKT. NO. 33),
 DENYING PLAINTIFF’S MOTION TO SUPPLEMENT HIS COMPLAINT (DKT.
    NO. 34), GRANTING PLAINTIFF’S MOTION TO SUBSTITUTE PARTIES
 (DKT. NO. 35), DENYING PLAINTIFF’S MOTION TO COMPEL DISCOVERY
   (DKT. NO. 36), GRANTING PLAINTIFF’S MOTION FOR EXTENSION OF
    TIME TO CONDUCT DISCOVERY (DKT. NO. 48), DENYING WITHOUT
PREJUDICE PLAINTIFF’S SECOND MOTION FOR THE RECRUITMENT OF A
  NEUTRAL EXPERT (DKT. NO. 49) AND GRANTING MOTION TO EXTEND
       DEADLINE TO OPPOSE SUMMARY JUDGMENT (DKT. NO. 50)
______________________________________________________________________________

      Plaintiff Daryise L. Earl has filed several motions in his pending civil

rights. Dkt. Nos. 32–36, 48-50. This order addresses each of them.

I.    Motion for Reconsideration (Dkt. No. 32) and Motion to Substitute
      (Dkt. No. 35)

      On April 27, 2021, the court granted the plaintiff’s motion for an

extension of time to identify the Doe defendants. Dkt. No. 31. The court ordered

the plaintiff to identify the Doe defendants, or explain why he was unable to, by

the end of the day on May 14, 2021. Id. at 5.




           Case 2:20-cv-00617-PP Filed 07/20/21 Page 1 of 12 Document 53
      Three weeks later, the plaintiff filed a motion asking “that the Court

reconsider the unreasonable expectation that has been placed upon him to

identify the unidentified Defendants by May 14, 2021.” Dkt. No. 32. The

plaintiff asserted that the defendants had responded to his interrogatory

requesting information identifying Doe Defendants 1, 3, 4 and 5 but not Doe

defendants 6 through 9, against whom the court permitted him to proceed. Id.

at 1 (citing Dkt. No. 11 at 14–15, 19–20). The plaintiff attached a page of the

defendants’ response to his interrogatories, which showed that the defendants

provided the names of Doe defendants 1 and 3.1 Dkt. No. 32-1. The plaintiff

said that he was “currently attempting to amiably resolve” this issue with the

defendants. Dkt. No. 32 at 2. But he asserted that he “cannot be held

accountable for the untimely production of information that resides solely

within the possession of Defendants who do not operate under any sense of

urgency to respond to his request.” Id. He asked the court to “set the filing

deadline on [his] motion to substitute the Doe Defendants to be filed twenty

(20) days after receipt of this information from the Defendants.” Id.

      Before the court had an opportunity to rule on the plaintiff’s motion for

reconsideration, he moved to substitute the names of all Doe defendants. Dkt.

No. 35. He identifies Doe #1 as Marissa Shier, Does #3 and #5 as Angela Panos

(against whom he already is proceeding in this lawsuit), Doe #4 as both Lori

Doehling and Julie Ludwig, Does #6 through #8 as Kwon Yang (against whom


1The defendants may have provided the names for Doe defendants 4 and 5,
but the plaintiff did not attach any page of the defendants’ response where they
provided that information.
                                        2

        Case 2:20-cv-00617-PP Filed 07/20/21 Page 2 of 12 Document 53
he already is proceeding) and Doe #9 as Wisconsin’s Self-Funded Property &

Liability Program. Id. The court will grant the plaintiff’s motion and order the

clerk to substitute Marissa Shier, Lori Doehling, Julie Ludwig and Wisconsin’s

Self-Funded Property & Liability Program in place of the John and Jane Doe

placeholders. Those defendants must respond to the amended complaint within

sixty days. Because the plaintiff has identified the Doe defendants, the court

will deny as moot his motion for reconsideration of the order to identify them.

II.   Motions for Extension of Time (Dkt. Nos. 33, 50)

      On May 11, 2021, the court received from the plaintiff a motion for an

extension of time “to respond to defendants motion for summary judgement.”

Dkt. No. 33. At that time, the defendants had not filed a motion for summary

judgment; the deadline for filing summary judgment motions is August 16,

2021. Dkt. No. 28. The court will deny the plaintiff’s first motion for an

extension of time because, at the time the plaintiff filed it, it was unnecessary.

      Since then, on June 29, 2021, defendant Wisconsin Injured Patients and

Families Compensation Fund moved for summary judgment. Dkt. No. 39. The

court ordered the plaintiff to respond to that motion by July 29, 2021. Dkt. No.

46. On July 19, 2021, the court received the plaintiff’s motion for an extension

of that deadline. Dkt. No. 50. The plaintiff says that if the court grants his

motion to extend the discovery deadline, he hopes that he would obtain

information he needs to respond to the motion. Id. at 1-2. The court will grant

the motion; it addresses the plaintiff’s discovery motions below.




                                         3

        Case 2:20-cv-00617-PP Filed 07/20/21 Page 3 of 12 Document 53
       No other defendants yet have filed motions for summary judgment—

again, the deadline does not expire for a few weeks.

III.   Motion to Supplement (Dkt. No. 34)

       On June 7, 2021, the court received from the plaintiff a “motion in

support of supplementing the plaintiff’s facts and argument.” Dkt. No. 34.

Citing Federal Rule of Civil Procedure 15(d), the plaintiff argues that events

that occurred after he filed the complaint (in April 2020) show “the

continuation of a grave atrocity to pursue a course of non-treatment that

negligently ignored the severity of [his] dental condition.” Id. at 1. The plaintiff

asserts that the prison resumed COVID-19-suspended dental procedures on

September 11, 2020 and that he got his filling on February 1, 2021. Id. at 2.

He says he needs to supplement the amended complaint to show the

chronology of the defendants’ awareness of his medical condition and the fact

that they treated other inmates who had not persistently complained. Id. at 2–

3.

       The plaintiff previously asked the court to allow him to supplement his

complaint with this same information. Dkt. No. 29. The court denied the

plaintiff’s request. Dkt. No. 31. The court explained that the plaintiff’s request

did not comply with the requirement of Civil Local Rule 15(a) (E.D. Wis.) that

he “file the whole complaint (with both the pre-original complaint and post-

original complaint information in it) along with his request for leave to

supplement.” Id. at 2 (quoting Guerra v. Brooks, No. 20-CV-748-PP, 2021 WL

321866, at *4 (E.D. Wis. Feb. 1, 2021)). The court also noted that even if the


                                          4

        Case 2:20-cv-00617-PP Filed 07/20/21 Page 4 of 12 Document 53
plaintiff had complied with the court’s local rules, “the supplemental facts are

not relevant to the claims on which he is proceeding in his amended

complaint.” Id. at 3. The court explained that whether the plaintiff received

emergency treatment in February 2021 is not relevant to his claim that the

defendants denied him routine treatment in June 2018. Id. Nor is it relevant

whether other inmates received dental treatment before him because that fact,

even if true, “does not make it any more or less likely that the defendants knew

about and disregarded the plaintiff’s need for treatment.” Id. (emphasis in

original). Although the plaintiff’s motion now complies with the local rules—he

attached a proposed supplemental complaint at Dkt. No. 34-1—the court’s

legal conclusions have not changed. The additional information the plaintiff

wants to add is not relevant to his claims in this lawsuit. For the same reasons

previously explained, the court will deny the motion to supplement.

IV.   Motion to Compel (Dkt. No. 36) and Motion to Extend the Deadline
      to Conduct Discovery (Dkt. No. 48)

      In its February 9, 2021 scheduling order, the court set the deadline for

completing discovery at July 16, 2021. Dkt. No. 28.

      On June 14, 2021, the court received from the plaintiff a motion to

compel discovery. Dkt. No. 36. The plaintiff asks the court to order the

defendants to provide him copies of memoranda, correspondences, emails,

reports or notes related to disciplinary actions against any dental professional

at Kettle Moraine Correctional Institution within the past seven years and

copies of the defendants’ dental or medical qualifications. Id. at 1–2. The

plaintiff asserts that the disciplinary records are “pertinent to the obtainment
                                        5

        Case 2:20-cv-00617-PP Filed 07/20/21 Page 5 of 12 Document 53
of all facts in connection with their history of malpractice/deliberate

indifference towards prisoners’ health care needs.” Id. at 2. The plaintiff

concedes that the defendants objected to his requests for these documents, but

insists the documents are relevant and discoverable. Id. at 2–3. The defendants

oppose the plaintiff’s request. Dkt. No. 38. They maintain that the information

the plaintiff seeks is not relevant to his claims regarding the denial of proper

dental care and that he could use it to threaten or harass the defendants. Id. at

2–4.

       The court previously denied the plaintiff’s request to order the

defendants to compel discovery materials because he did not certify that he

attempted to meet and confer with the defendants to resolve the issue

informally without the court’s involvement. Dkt. No. 31 at 4–5 (citing Civil L. R.

37 & Fed. R. Civ. P. 37(a)(1)). Although the new motion notes that the plaintiff

requested the information from the defendants before filing the motion, it does

not include the certification required under the federal and local rules. The

court could deny his motion on that basis alone.

       But the court also agrees with the defendants that the information the

plaintiff seeks is not admissible and not relevant to his claims in this lawsuit.

The plaintiff seeks evidence of disciplinary actions against any dental

professional at the prison within the last seven years. That could include

information relating to dentists, dental assistants and hygienists no longer

working at Kettle Moraine and those not named as defendants in this lawsuit.

It also would include information related to the treatment of incarcerated


                                         6

        Case 2:20-cv-00617-PP Filed 07/20/21 Page 6 of 12 Document 53
persons other than the plaintiff. Information about dental professionals not

named as defendants, information about dental professionals who did not treat

the plaintiff or were not responsible for his care and information about

treatment of other incarcerated persons is not relevant to the claims in this

case.

        Nor are disciplinary records from the last seven years relevant to the

plaintiff’s claim that the defendants failed to provide him adequate dental care

in June 2018 (three years ago). As the defendants assert, that information

would serve as improper propensity evidence to show the defendants’ character

or character trait and that they “acted in accordance with that character or

trait” when they treated the plaintiff. See Fed. R. Evid. 404. The plaintiff cannot

introduce past discipline against a defendant because of his or her alleged

treatment of another incarcerated person to suggest that they behaved

similarly toward him in June 2018. Whether the defendants faced disciplinary

action related to past treatment is not relevant to whether they were

deliberately indifferent when they treated the plaintiff in June 2018. See

Williams v. Syed, No. 16-CV-474-WMC, 2019 WL 1517753, at *3 (W.D. Wis.

Apr. 8, 2019) (denying plaintiff’s discovery request for medical professional’s

disciplinary records because those records “would not be relevant to [the

plaintiff’s] deliberate indifference and negligence claims against him”). The

court will deny this request without prejudice because it is overbroad and

seeks irrelevant information. If the case survives summary judgment, the




                                         7

         Case 2:20-cv-00617-PP Filed 07/20/21 Page 7 of 12 Document 53
plaintiff may renew his request for disciplinary records related only to the

defendants who remain, and the court will consider it at that time.

      The plaintiff also seeks evidence of the defendants’ dental or medical

qualifications “or lack of.” Dkt. No. 36 at 3. The defendants responded that

doctors Panos, Kinziger and Yang “are all licensed dentists and their licenses

are current and in good standing.” Id.; Dkt. No. 38 at 2. The plaintiff does not

explain what other evidence of the defendants’ medical qualifications he seeks

or how that information is relevant to his claims in this lawsuit. The

defendants confirmed that Panos, Kinziger and Yang are licensed dentists and

are therefore subject to the expectations of dental professionals. Their previous

employment, alma maters or other qualifications are not relevant to the

plaintiff’s claims. The court will deny this request.

      On July 16, 2021—the deadline for completing discovery—the court

received from the plaintiff a motion to extend the discovery deadline for sixty

days. Dkt. No. 48. The plaintiff first asserts that the defendants have

“misidentified” Marissa Shier as Doe Defendant 1; he says that while Doe

Defendant #1 was the person who scheduled inmate appointments, Marissa

Shier was the dental hygienist who first assessed his teeth. Id. at 1-2. (The

court is not clear as to what the plaintiff is asserting here; he himself has

identified Shier as Doe Defendant #1. Dkt. No. 35.) More to the point, the

plaintiff says that he has been able to submit only one set of discovery requests

and that the defendants’ discovery requires him to submit follow-up requests.




                                         8

        Case 2:20-cv-00617-PP Filed 07/20/21 Page 8 of 12 Document 53
Id. at 2. He also says that he can’t submit his additional discovery requests

until the court resolves his motion to compel. Id.

      The court has resolved the motion to compel. It will grant the plaintiff’s

request to extend the discovery deadline, so that he may serve limited follow-up

discovery demands. The court advises the plaintiff to carefully tailor his

discovery requests to the facts and time period of the claims in this case.

V.    Second Motion for the Recruitment of a Neutral Expert (Dkt. No. 49)

      The same day the court received the plaintiff’s complaint—April 16,

2020—it received a motion for a court-appointed expert. Dkt. no. 3. The

plaintiff asked the court to “appoint an expert to instruct, the Court and all

parties involved in this civil suit, in layman terminology the medical science

pertaining to the effects caused when a dental abscess is left untreated.” Id. at

3. The court denied that motion, explaining that it was premature. Dkt. No. 11

at 20. The court explained that while there might come a time where the

plaintiff would need a medical expert to help the court or the jury understand

the effect of delayed treatment of an abscess or some other dental issue, that

time had not come; the parties had not conducted discovery or filed dispositive

motions. Id.

      On July 16, 2021—fourteen months later—the plaintiff filed this second

motion asking the court to appoint a medical expert. Dkt. No. 49. He cites

Dobbey v. Mitchell-Lawshea, 806 F.3d 938 (7th Cir. 2015), and asserts that

because the court in that case suggested that the district court appoint an

expert, it now should do so in his case. Id. at 1-2. In Dobbey, the district court


                                        9

        Case 2:20-cv-00617-PP Filed 07/20/21 Page 9 of 12 Document 53
granted summary judgment in favor of the defendants; the Seventh Circuit

concluded that it “failed to appreciate the gravity of a tooth abscess or attach

sufficient weight to the slack response of prison staff to Dobbey’s medical

problem.” Id. at 940. It explained that a “tooth abscess is not a simple

toothache,” and went into detail about the gravity of an abscess and what can

happen if it is left untreated. Id. In remanding the case to the district court, the

Seventh Circuit suggested that the district court appoint counsel for Dobbey

and “perhaps exercise authority, conferred on [the district judge] by Fed. R.

Evid. 706, to appoint a neutral witness to advise on the medical issues

presented by the case.” Id. at 941.

      Fourteen months later, the plaintiff’s motion is still premature. Only one

defendant has filed a motion for summary judgment—the Wisconsin Injured

Patients and Families Compensation Fund. Dkt. No. 39. The Fund has not

argued that it was not deliberately indifferent to the plaintiff’s serious medical

need. It argues only that it does not provide coverage for state employee

defendants in cases involving dental malpractice. Dkt. No. 40. The Fund’s

motion is solely based on statutory interpretation and the question of whether

it is liable for coverage if any of the other defendants are found liable. Neither

the plaintiff, the defendants nor the court need medical expertise or advice to

decide a question of state statutory interpretation.

      If any of the other defendants file a motion for summary judgment in

which they argue that the court must find, as a matter of law, that they did not

provide insufficient medical care to the plaintiff, the plaintiff may renew his


                                         10

       Case 2:20-cv-00617-PP Filed 07/20/21 Page 10 of 12 Document 53
motion to appoint an expert and the court will consider it. Right now, there is

nothing before the court with which a medical expert could assist.

VI.   Conclusion

      The court DENIES the plaintiff’s motion for reconsideration. Dkt. No. 32.

      The court DENIES AS UNNECESSARY the plaintiff’s motion for an

extension of time to respond to the defendants’ motion for summary judgment.

Dkt. No. 33.

      The court DENIES the plaintiff’s motion to supplement his complaint.

Dkt. No. 34.

      The court GRANTS the plaintiff’s motion to substitute the names of the

defendants for the John or Jane Doe placeholders. Dkt. No. 35. The court

ORDERS that the Clerk of Court SUBSTITUTE Marissa Shier, Lori Doehling,

Julie Ludwig and Wisconsin’s Self-Funded Property & Liability Program in

place of the John and Jane Doe placeholders The court ORDERS that those

defendants must respond to the amended complaint by the end of the day on

September 24, 2021.

      The court DENIES the plaintiff’s motion to compel discovery. Dkt. No. 36.

      The court GRANTS the plaintiff’s motion for an extension of time to

conduct discovery. Dkt. No. 48. The court ORDERS that the deadline by which

parties must complete all discovery is EXTENDED to the end of the day on

December 17, 2021. The court ORDERS that the deadline for parties to file

dispositive motions is EXTENDED to January 21, 2022.




                                       11

       Case 2:20-cv-00617-PP Filed 07/20/21 Page 11 of 12 Document 53
      The court DENIES WITHOUT PREJUDICE the plaintiff’s second motion

to appoint a neutral expert. Dkt. No. 49.

      The court GRANTS the defendant’s motion to extend the deadline for

responding to the Wisconsin Injured Patients and Families Compensation

Fund’s motion for summary judgment. Dkt. No. 50. The court ORDERS that

the plaintiff must file his opposition materials to the Fund’s motion in time for

the court to receive it by the end of the day on August 27, 2021.

      Dated in Milwaukee, Wisconsin this 20th day of July, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        12

       Case 2:20-cv-00617-PP Filed 07/20/21 Page 12 of 12 Document 53
